Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 2/12/21. Claims 1-14 are pending and under examination.

Information Disclosure Statement
	The lined through item fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: On page 4 L 14, “NOL” should be “NO:”.  
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  the Markush group lists progressive supranuclear palsy twice.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  claim 14 recites “the tauopathy”.  The only prior recitation for this phrase to find antecedent basis is “primary age-related tauopathy” in claim 13. Thus, the claim is not indefinite; however, the same phrase (primary age-related tauopathy) should be used in claim 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 13, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In this case, the only limitation of claim 9 is the antibody or fragment of claim 1. The preamble—a diagnostic kit—does not distinguish the claim because there is no inherent limitation of a “kit” which would reasonably offer a further limitation. In other words, all that is required by such a “kit” in claim 9 is the antibody of claim 1 and there are no additional elements/limitations.
Claim 13 limits the disease that the kit is “for”, but this intended use offers no structural limitation or additional element to distinguish the claim from the kit of claim 9.
Claim 14 limits the tauopathy that the kit is “for”, but this intended use offers no structural limitation or additional element to distinguish the claim from the kit of claim 9.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high probability” in claim 10 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
After a comparison step, the claim requires a “determination” that the subject has a “high probability” of developing a degenerative disease. If one does not make such a determination, the limitations of the claim have not been met and so the claim has not been infringed.
Thus, one is required to distinguish the metes and bounds of the relative term “high”, as determining the individual has, e.g., a low or moderate probability would not infringe the claims. However, there is no guidance in the specification as to the bounds of “high”. The specification uses the term “high probability” only once and offers no context as to distinguishing “high” from any other probability or when a certain probability meets the threshold of “high”. As others are not fairly warned as to when infringement occurs, the claim is indefinite.
Therefore, claim 10 is indefinite.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the method of claim 9".  There is insufficient antecedent basis for this limitation in the claim as claim 9 is a kit (composition) and does not recite any method. Claim 14 does not correct this deficiency.
Therefore, claims 13-14 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to any antibody capable of binding SEQ ID NO: 1 when K6 is acetylated. As such, the claim is directed to an antibody defined entirely by function (binding). See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (SEQ ID NO: 1) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. Making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
The specification discloses that antibodies are produced against this fragment (example 3). Figure 11 also demonstrates that antibodies are produced. Example 15 also establishes that antibodies are produced in response to vaccination with the tau fragment.
However, the specification as filed does not appear to offer any examples of the antibody itself. There is no sequence information offered nor any structural information regarding the claimed antibodies.
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the specification does not disclose any distinguishing characteristics of the genus other than the desired function. As above, defining a composition solely by its function is insufficient to describe that composition. Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, as noted in this case, the application does not appear to disclose even a single species of the genus. The application confirms antibodies exist, but offers no insight into the identity of those antibodies.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	Claim 2 requires a certain antibody structure; however, this structure has no correlation to the binding properties. In other words, most “Fab” antibodies will not have the required function and so this function is still claimed devoid of any correlation to a structure responsible for that function.
	Regarding the nucleotide claims, without any structural information regarding the sequence of the claimed antibodies the skilled artisan cannot envisage the nucleotide sequence encoding such an antibody.
Regarding the method claims, under MPEP §2163, elements “auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description”. The instant antibodies are claimed solely by function and this is only allowed “occasionally”. Moreover, to satisfy this occasion, the description must lead to “that class of compounds” or to “known compounds”. In this case the class is not merely “antibodies”, but those with a specific function (binding the claimed epitope), which is not a known class of compounds nor were any members of this genus known in the art at the time of filing.
	Moreover, while the method claims are not composition claims, Amgen nevertheless makes clear that there is no special written description requirement for a particular class of compounds and the same written description requirement applies, while the Court in Rochester (358 F.3d 916) clearly noted that decisions in composition of matter cases apply to methods. The case in Rochester was concerned with a method of treatment and the Court indicated that “the claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment”. Replacing “inhibits PGHS-2 activity” with “specifically binding to a modified tau protein fragment consisting of…SEQ ID NO: 1 where lysine at position 6…is acetylated” leads to the same conclusion: the compounds are required to practice the method and so the specification must meet the written description requirement of such compounds. In that same case:
 “Pfizer points out that the district court found that the '850 patent does not disclose the structure or physical properties of any of the compounds required to practice the claimed methods, and that the structure of such compounds cannot be deduced from any known structure-function correlation. Pfizer agrees with the district court that the '850 patent discloses nothing more than a hoped-for function for an as-yet-to-be-discovered compound, and a research plan for trying to find it.”
The same is true of the instant case, where there is no disclosure of the structure of any of the compounds required to practice the claimed methods nor are any salient structural features of the genus disclosed. Further, the structure cannot be deduced from any known structure-function correlation. Rather, the genus is defined by the function Applicant desires to encompass any and all compounds which achieve this goal with no more than a plan for later discovering the identity of such compounds. 
Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. In this case, the genus of the claimed antibodies is not “well known in the art”; a search of the prior art did not discover even a single antibody that possesses the now claimed function. As such, these antibodies are not “auxiliary” to the invention, but represent part of the invention itself as the genus appears to have been wholly invented by Applicant. However, without any information regarding the structure of such antibodies or any disclosure of a representative number of species, the application fails to convey to the skilled artisan that Applicant was in possession of the breadth of the genus now claimed.
Therefore, claims 1-14 do not meet the written description requirement.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating tau protein-mediated neurological diseases, does not reasonably provide enablement for preventing such diseases nor for treating degenerative diseases where tau is not a causative agent of the disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Regarding preventing, one such tau-mediated neurological disease is Alzheimer’s (AD). The art currently does not recognize any drug or method that results in the complete prevention of Alzheimer’s disease. See for example Reitz (cited on form 892) that states “as the currently available drugs only slightly affect disease severity and progression, AD remains at present effectively untreatable” (p.2 C1) and Stanford (cited on form 892) that states "unfortunately, there are no currently available FDA-approved medications proven to delay or slow progression of the underlying brain degeneration and loss of synaptic connections that occurs in Alzheimer’s disease”. Where the goal is recognized as difficult and as-yet unrealized, the evidence supporting a claim that such a result is achievable must necessarily be strong. The instant specification does not provide any working examples of AD prevention nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. One skilled in the art could not practice the method of the claims to achieve the result of prevention of AD as claimed.
This rationale extends to the other tau-mediated neurological diseases as well as the genus of all neurological disease: there is insufficient evidence to indicate that these diseases are preventable and Applicant’s data using certain antibodies does not demonstrate any such prevention. As such, the claims are not enabled for the scope of preventing diseases.
Regarding “degenerative neurological disease”, claim 12 depends from claim 11 and so must provide a further limitation (§112(d)). Claim 12 limits the diseases to be treated to those which are tau protein-mediated. This requires that claim 11 encompasses treating diseases which are not tau-mediated. However, the therapeutic is definitively an antibody that binds lysine-acetylated tau. There is no evidence of record nor any scientific rationale for expecting an anti-tau antibody to treat a non-tau disease. Rather, the artisan would not have any reasonable expectation of treating a disease by targeting something that is not part of the pathology of that disease and so has no reasonable expectation of success when practicing the method of claim 11 to treat non-tauopathies as currently claimed.
Therefore, claims 11 and 12 are not enabled for their full scope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. Claim 10 is a diagnostic method (“providing information”) and falls within the statutory category of a method
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claim recites “determining that in a case where the expression level of the modified tau protein is higher than that in the control, the individual has a high probability of developing the degenerative neurological disease”. This is an observation of a natural correlation (naturally occurring expression levels of a biomarker and the disease state probability) and so represents a judicial exception. 
Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the claim includes measuring the expression level of the biomarker and comparing that level with a control value. However, both of these represent “mere data gathering” and are steps that are required in order to observe the natural correlation and make the requisite observation/practice the exception.
Further, the claim requires use of the antibody of claim 1 to gather this data. However, this antibody is any antibody that binds a certain sequence (SEQ ID NO:1, with K6 being acetylated). The data necessary to observe the judicial exception is the level of acetylated K280 and the antibody being claimed is any antibody which binds an epitope including this acetylated residue. Direction to use an antibody that allows gathering the necessary data is part of the “mere data gathering” and does not integrate the judicial exception as the claim ends with the observation itself, i.e., the observation is not integrated into any further application. Moreover, broadly claiming antibodies that allow measuring the relevant biomarker solely by the function of binding the relevant epitope is clearly an attempt to monopolize the observation/judicial exception.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. 
	The Court in Ameritox v Millennium 88 F.Supp.3d 885 (2015) determined that while the decision in Mayo tied the notion of well-understood and conventional steps to "activity already engaged in by the scientific community", the Court when deciding Myriad v Ambry couched the question as "techniques that a scientist would have thought" to use. Thus, the relevant question when determining whether or not a technique was routine and conventional is not necessarily that the steps were strictly practiced in the art prior to the invention as in Mayo, but whether the techniques are those that would have been thought of by the artisan given the relevant information. This conclusion is supported not only by the Ameritox case, but also by the decision in Ariosa v Sequenom, where the sample was clearly unconventional (maternal plasma had routinely been disregarded as medical waste) but when provided with information regarding the natural relationship between cffDNA in maternal plasma and a diagnosis, the remaining portion of the claim was drawn to no more than "known laboratory techniques". This is also supported by the decision in Myriad v Ambry, where the probes for BRCA1 were previously unknown, but represented no more than a standard technique for detection; "any scientist engaged in obtaining the sequence of a gene in a patient sample would rely on these techniques".
In this case, using antibodies to detect biomarkers is ubiquitous and commonplace; see e.g., 
US 20160347804 (claims 88, 89, 103; form 892), US 20160015733 (claims 31, 33, 36, 39; form 892), and US 20130251731 (claims 1, 3, 5, 7; form 892). Thus, detecting a biomarker by using an antibody specific to that biomarker was well-known, conventional, and routine.

	Therefore, claim 10 is not patent eligible.

Allowable Subject Matter
	There is no prior art being cited against the claims. All pending claims require the function of the antibody in claim 1. As established in parent application 16/472022 (now US 11001615), antibodies which bind this epitope surprisingly are ThT reactive, whereas sequences differing by only a single amino acid are not. This is sufficient to rebut a prima facie case of obviousness (see Office Action 3/10/20, 9/14/20, and 1/22/21 in application 16/472022). 
	However, it is noted that these surprising results support the §101 rejection above, as in order to detect and measure tau as required for observation of the judicial exception, the antibody must be detectable. Moreover, ThT reactivity was a well-known, conventional means of detecting/measuring tau.
	These results also support the lack of written description for the antibodies, as clearly the structure of such antibodies gives rise to these surprising results, yet no relevant aspect of the antibodies is disclosed.
	Finally, note that no double patenting rejection is included herein. A restriction requirement was mailed in parent application 16/472022 on 9/27/19 and was not rescinded. The parent application is directed solely to the tau peptide (group I), which was established as patentably distinct from the antibodies (group II), treating disease using the antibody (group IV), and diagnosing neurological disease (group VI). Since the instant application is a proper divisional of the parent, the claims are protected from double patenting. Note, however, that Applicant has presented subject matter from Groups II, IV, and VI and received an examination on the merits of this subject matter in a single application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649